Citation Nr: 0613427	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
arthrotomy of the right knee with instability, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1979.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied service connection for 
a left knee disorder, an increased rating for the instability 
of the right knee, and assigned a 20 percent rating for 
arthritis of the right knee.  

The RO in a July 2004 rating decision granted service 
connection for the left knee disorder.  That decision has 
resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  


FINDINGS OF FACT

1.  The veteran's arthritis of the right knee produces 50 
percent impairment in the ability to squat, crepitance with 
active range of motion, and limitation in extension and 
flexion of the right knee.  

2.  The veteran's residuals of an arthrotomy of the right 
knee produce severe instability of the right knee.  




CONCLUSION OF LAW

1.  The criteria for a rating, in excess of 20 percent, for 
left knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 
5260, 5261 (2005).  

2.  The criteria for a 30 percent rating for right knee 
instability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his claim for an increased rating for 
the right knee in November 2001.  The RO sent the veteran a 
letter in February 2002 explaining they would assist in 
obtaining records, order a VA examination, and develop 
evidence identified by the veteran.  In March 2002, the 
veteran responded that he did not have any additional 
evidence.  He was examined by VA on two occasions.  He 
appeared and gave testimony before the undersigned at a video 
conference hearing in November 2005.  The veteran's VA 
records of treatment were obtained.  As the veteran has not 
identified any additional relevant evidence no further action 
is required of VA.  The veteran was issued a statement of the 
case in May 2004 and  supplemental statements of the case in 
July 2004, and January 2005, which kept him apprised of the 
status of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71, Diagnostic Code 5003, 5010.  The definition 
of major and minor joints is set out in 38 C.F.R. § 4.45 
(2005).  

Limitation of extension of the leg to 10 degrees is rated as 
10 percent disabling.  Extension limited to 15 degrees is 
rated as 20 percent disabling.  Extension limited to 30 
degrees is rated as 40 percent disabling.  Extension limited 
to 45 degrees is rated as 50 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent disabling.  Flexion limited to 45 degrees is 
rated as 10 percent disabling.  Flexion limited to 30 degrees 
is rated as 20 percent disabling.  Flexion limited to 15 
degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010 the provisions of 38 C.F.R. 
§ 4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2005).  

Amputation not improvable by prosthesis controlled by natural 
knee action is rated as 60 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5164 (2005).  

Factual Background and Analysis.  March 1977 service medical 
records reveal the veteran had a tear of the right medial 
meniscus and a tear of the right anterior cruciate ligament.  
Chondromalacia and osteochondritis dissecans of the right 
medial femoral condyle were also diagnosed.  There was also 
an osteochondral fragment in the right posterior tibial 
plateau.  In January 1977, a right meniscectomy and removal 
of loose bodies and the osteochondral fragment was performed, 
along with a drilling of the right medial femoral condyle.  

VA X-rays of the right knee taken in February 1983 revealed a 
one centimeter osseous fragment that projected posterior to 
the medial compartment.  There was an irregularity of the 
tibial plateau and subchondral sclerosis, in addition to 
associated hypertrophic changes particularly in the medial 
compartment.  

In February 1998, VA X-rays of the right knee revealed fairly 
marked degenerative changes present with medial joint 
compartment narrowing.  There were osteophytes present in the 
retropatellar area as well as both in the lateral and medial 
joint compartment.  Treatment records included complaints of 
increased pain and instability of the right knee.  

The veteran told a VA examiner in March 1998 that he had 
daily locking and crepitance.  He had swelling and redness 
with severe pain.  The knee buckled with prolonged standing.  
It fatigued easily.  His right knee flared up about every two 
months.  It was severe enough that he used crutches with no 
weight bearing.  It was affecting his work.  In July 1997, he 
was laid off his job as a welder due to an excess of sick 
days.  He took an average of 4 days a month.  He also had low 
productivity due to the injury.  He had range of motion from 
5 to 110 degrees.  He had pain and stiffness at the end of 
range of motion.  It was additionally limited by pain from 40 
to 70 degrees.  He had crepitance with range of motion.  It 
had limited weight bearing on his right knee, which was 
demonstrated by the soles of his shoes which were more worn 
on the left than the right.  The circumference of his left 
calf was 47.5 centimeters, and the right calf measured 46 
centimeters.  Testing of the medial and collateral ligaments 
was normal.  Testing of the anterior and posterior cruciate 
ligaments revealed a positive McMurray's test, and a positive 
Apley's compression test.  The diagnoses included 
degenerative joint disease of the right knee, damage to the 
medial meniscus of the right knee, and atrophy of the right 
lower extremity due to those diagnoses.  

A VA Fee Basis examination was conducted in July 1998.  The 
veteran reported he had a constant dull ache in the right 
knee.  It locked several times a month and he actually had to 
manually straighten his knee out.  It swelled after the 
locking episodes and at other times from overuse.  He had 
pain when climbing stairs and squatting.  He had a grinding 
sensation under his knee.  He had a feeling of giving way 
with certain maneuvers.  When he was working he had to miss a 
week several times a year due to the knee.  Sometimes the 
pain was so severe he had to use crutches.  Examination 
revealed range of motion was from 8 to 105 degrees.  
McMurray's test was positive with a slight clicking sensation 
while performing the maneuver.  There was a positive Apley's 
and negative Lachman's, pivot, and varus and valgus stress 
testing.  Valgus stress testing caused pain.  There was 
crepitus underneath the kneecap and positive patellar grind 
and inhibition testing.  No effusion was noted.  
Circumference of the calves was 17 inches for the right and 
18 inches for the left.  

September 2001 VA outpatient treatment records reveal the 
veteran sought treatment for chronic knee pain.  

VA examination in March 2002 included a history of the 
veteran serving as a ranger and participating in 
approximately 175 parachute jumps.  Examination revealed the 
veteran was unable to squat fully.  He was able to reach 
maybe 50 percent of normal when attempting to squat down.  
There was marked intraarticular crepitation of the right 
knee.  As the veteran moved through active range of motion 
there was crepitation.  He had full extension to 0 degrees. 
The right knee flexed to 110 degrees.  He had definite pain 
in full flexion of the right knee.  

VA X-rays of the right knee in March 2002 revealed moderate 
to severe productive degenerative changes that were more 
prominent medially with narrowing of the medial compartment.  
A 3 by 7 millimeter ossicle was noted in the soft tissue 
lateral to the distal femur.  

In the opinion of the VA examiner, the veteran had major 
disability associated with the degenerative arthritic changes 
in the right knee.  He had functional impairment in stooping, 
squatting, kneeling, and crawling.  The right knee was 
impaired due to pain and advanced structural (articular 
degenerative) changes.  There was no indication of 
instability of incoordination.  

VA records in November 2002 included a report of X-rays 
showing advanced tri-compartmental arthritis of the right 
knee with bone on bone wearing in both the medial and lateral 
joint compartment with patellofemoral joint wear.  The VA 
examiner noted the veteran had advanced osteoarthritis of 
this right knee.  In his opinion, the veteran would 
eventually require a total knee replacement.  Considering the 
veteran's age it was advisable to delay it as long as 
possible.  He recommended an unloader brace.  

July 2003 VA records revealed the veteran was taking Tylenol 
three on the days he was working.  

In May 2004, the veteran again requested treatment for 
chronic knee pain.  The veteran was taking four Tylenol three 
a day to control the pain and Naprosyn as needed.  

Evaluation of disability of the knee may be rated for both 
instability and arthritis of the knee as is set out above.  
VAOPGCPREC 23-97.  The Board first considered whether a 
higher rating based on instability or recurrent subluxation 
should be assigned.  March 1998 VA examination noted the 
veteran had daily locking.  Testing of the  anterior and 
posterior cruciate ligaments revealed a positive McMurray's 
test.  Again in July 1998 McMurray's testing was positive.  
Recent VA examinations have not revealed collateral or 
ligamental laxity or instability.  The Board has placed 
greater weight on the findings of the March and July 1998 VA 
examination reports as they are supported by the veteran's 
history of a meniscus injury and repair in service and 
consistent with his reports of incidents of locking and 
giving way.  As testing for instability and laxity is an 
inexact procedure and may be effected by the examiner's 
technique, the Board is not persuaded that the laxity and 
instability demonstrated in 1998 has resolved.  This 
conclusion is also supported by the November 2002 VA 
recommendation that the veteran be given an unloading brace.  
Based on those findings, the Board has found evidence to 
support a finding of severe instability of the right knee.  
The evidence supports the grant of an increased rating to 30 
percent for the right knee based on instability and recurrent 
subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

The X-rays have consistently shown the veteran has 
degenerative changes and diagnosis of arthritis of the right 
knee.  Arthritis is rated based on limitation of motion of 
the joint.  38 C.F.R. § 4.71, Diagnostic Code 5003, 5010.  
The joint is evaluated based on both limitation of flexion 
and extension.  VAOPGCPREC 9-2004.  

The Board first reviewed the evidence to determine if there 
was limitation of extension.  In March 1998, the veteran had 
range of motion from 5 degrees.  July 1998 VA examination 
reported the veteran could extend only to 8 degrees.  He was 
unable to fully extend the right knee.  He had pain and 
stiffness at the end of range of motion.  An additional 
limitation by pain was noted from 40 to 70 degrees.  In March 
2002 and July 2004, on VA examination the veteran was able to 
fully extend to 0 degrees.  All examinations have noted 
crepitation with motion of the knee.  In March 2002, the VA 
examiner specifically reported the veteran had crepitance of 
the knee as he moved through active range of motion.  

In August 1998, the General Counsel in VAOPGCPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board has concluded the comment that the veteran had pain 
at the ends of motion combined with a finding of only 8 
degrees of extension, more nearly approximates a 10 percent 
rating for limitation of extension to 10 degrees.  38 C.F.R. 
§ 4.7 (2005).  

When considering limitation of flexion, the Board noted the 
veteran was variously able to flex from 110 degrees in March 
1998, 105 degrees in July 1998, 110 degrees in March 2002, 
135 degrees in November 2002, and 90 degrees in July 2004.  
The VA examiner in July 2004 noted the flexion to 90 degrees 
was with significant pain.  The veteran was limited in his 
ability to squat to 50 percent of normal.  There was 
significant crepitance noted with active flexion when the 
veteran was sitting.  A compensable rating for limitation of 
flexion of the knee requires limitation of flexion to 45 
degrees.  The limitation noted in flexion has only been 
measured to 90 degrees, but with significant pain and ability 
to squat is limited to 50 percent of normal.  In March 1998 
the VA examiner stated there was additional limitation from 
40 to 70 degrees.  Based on those figures, the Board has 
determined the limitation of flexion demonstrated by the 
veteran's right knee supports assignment of a 10 percent 
rating based on limitation of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  

As the RO assigned a 20 percent rating for arthritis of the 
knee, a preponderance of the evidence is against the claim 
for a higher rating.  For that reason. a higher rating than 
20 percent for arthritis of the right knee is not warranted. 




ORDER

An increased rating for degenerative joint disease of the 
right knee is denied.  

An increased rating to 30 percent for residuals of arthrotomy 
of the right knee with instability, is granted subject to 
regulations governing the award of monetary benefits.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


